UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6463


EMMANUEL EDWARD SEWELL,

                Plaintiff – Appellant,

          v.

JOHN A. ROWLEY, Warden; IAMES, Correctional Officer; RALEY,
Correctional    Officer;   MCKENZIE,   Correctional    Officer;
SHOEMAKER,    Correctional    Officer;   ADAMS,    Correctional
Officer; WALKER, Correctional Officer; HOUSE, Correctional
Officer;   WERNER,   Sergeant;   WHITEMAN,   Sergeant;   SPEIR,
Sergeant; CORRECTIONAL MEDICAL SERVICES,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00693-DKC)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Edward Sewell, Appellant Pro Se.    Phillip M. Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
Philip Melton Andrews, KRAMON & GRAHAM, PA, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Emmanuel     Edward   Sewell     appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed     the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Sewell v. Rowley, No. 8:09-cv-00693-DKC (D. Md. Mar. 18,

2010).       We   further   deny   Sewell’s       motion     for   appointment   of

counsel.      We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented    in   the    materials

before   the      court   and   argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         3